DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:  drawn to the embodiment of Fig. 1-1; a mooring system comprising: four legs and four braces, each of the braces having one joint connecting a first end of the respective brace to a platform and a second joint connecting a second end of the respective brace to an attachment point along a length of a corresponding one of the legs, wherein each of the joints of each of the legs and each of the braces provides two degrees of freedom for rotation about axes through the joint; claims 8 - 11 and 14 - 17
Species II:  drawn to the embodiment of Fig. 7; a mooring system comprising: structural members, wherein each structural member has a top joint connecting the top ends of each structural member to a platform, wherein each of the joints provides the attached structural member with two degrees of freedom for rotation about axes through the joint; a first bottom joint and a second bottom joint, wherein the first bottom joint is configured to attach bottom ends of a first structural member and a second structural member to each other and to a first mooring point; and the second bottom joint is configured to attach bottom ends of a third structural member and a fourth structural member to each other and to a second mooring point; claims 2 - 5.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  Species I is directed to a mooring system comprising: four legs and four braces, each of the braces having one joint connecting a first end of the respective brace to a platform and a second joint connecting a second end of the respective brace to an attachment point along a length of a corresponding one of the legs, wherein each of the joints of each of the legs and each of the braces provides two degrees of freedom for rotation about axes through the joint, while Species II is directed to a mooring system comprising: structural members, wherein each structural member has a top joint connecting the top ends of each structural member to a platform, wherein each of the joints provides the attached structural member with two degrees of freedom for rotation about axes through the joint; a first bottom joint and a second bottom joint, wherein the first bottom joint is configured to attach bottom ends of a first structural member and a second structural member to each other and to a first mooring point; and the second bottom joint is configured to attach bottom ends of a third structural member and a fourth structural member to each other and to a second mooring point.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6, 7, 12, and 13 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Millers on 30 August 2022 a provisional election was made with traverse to prosecute the invention of Species I, claims 1 and 6 - 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 - 5 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “110” has been used to designate both “OWEC” and “CycWEC”.  
Reference character “731” has been used to designate both “leg” and “length”.  
Reference character “733” has been used to designate both “leg” and “length”.  
Reference character “734” has been used to designate both “leg” and “length”.  
Reference character “736” has been used to designate both “leg” and “length”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “761”, “762”, “763”, “764”, “765”, and “766”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In line 1 of paragraph 0004, “Convert” should be changed to “Converter”.
In line 7 of paragraph 0005, “a OWEC” should be changed to “an OWEC”.
In line 17 of paragraph 0025, “to” should be inserted before “control”.  
Appropriate correction is required.
Claim Objections
Claims 8, 12, and 14 are objected to because of the following informalities:  
In line 4 of claim 8, Examiner suggests inserting “respective” before “leg” for clarity.
In line 6 of claim 8, Examiner suggests inserting “respective” before “brace” for clarity.
In line 7 of claim 8, Examiner suggests inserting “respective” before “brace” for clarity.
In line 6 of claim 12, “second legs” should be changed to “second leg”.
In line 5 of claim 14, “of” should be inserted before “the platform”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 - 11 and 14 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a second brace connecting a second end of the brace to an attachment point along a length of a corresponding one of the legs”.  However, the specification and drawings do not describe the aforementioned second brace.  The specification and drawings describe a second joint connecting a second end of the brace to an attachment point along a length of a corresponding one of the legs.  For purposes of examination, “a second brace connecting a second end of the brace to an attachment point along a length of a corresponding one of the legs” has been interpreted as “a second joint connecting a second end of the brace to an attachment point along a length of a corresponding one of the legs”, as best understood by Examiner.  
Regarding claim 8, recites “connecting a second end of the brace to an attachment point” in line 7.  However, a “point” is defined as a “location” or “position” and does not define a specific structural element to which the second end can be attached.  The original disclosure does not provide written description of how a brace can be attached to a “location” or “position”. (https://www.dictionary.com/browse/point).
Regarding claim 11, recites “a bottom joint configured to attach a bottom end of the leg to a mooring point” in lines 2 - 3.  However, a “point” is defined as a “location” or “position” and does not define a specific structural element to which the bottom end can be attached.  The original disclosure does not provide written description of how a bottom end of a leg can be attached to a “location” or “position”.
Regarding claim 14, recites “for attachment to mooring points” in line 12.  However, as discussed above, a “point” is defined as a “location” or “position” and does not define a specific structural element to which the legs can be attached.  The original disclosure does not provide written description of how a leg can be attached to a “location” or “position”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “a jacking system connected to control”, as recited in lines 1 - 2, is confusing because it is unclear as to which structural element(s) the jacking system is connected.
Regarding claim 13, it is unclear whether “a jacking system” as recited in line 2 refers to the same jacking system as recited in claim 12, from which claim 13 depends, or if it represents an additional structural limitation.  

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 9:  “the attached structural member”
Claim 1, line 10:  “the joint”
Claim 8, line 4:  “the leg”
Claim 8, line 6:  “the brace”
Claim 8, line 7:  “the brace”
Claim 8, line 11:  “the joint”
Claim 11, line 2:  “the leg”
Claim 11, line 3:  “the leg”
Claim 11, line 4:  “the bottom joint”
Claim 12, line 6:  “the second legs”
Claim 13, line 2:  “the third structural member”
Claim 13, line 4:  “the jacking system” and “the fourth structural member”.  It is unclear whether “the jacking system” refers to the jacking system as recited in line 2 of claim 13 or if it refers to the jacking system as recited in 5 of claim 12, from which claim 13 depends.
Claim 13, lines 6 - 7:  “the second direction”
Claim 14, line 7: “the joint”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 - 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsov et al. (US 2015/0063910) in view of Evans et al. (US 2009/0194664).
Regarding claim 1, Meltsov discloses a mooring system for a wave energy converter, the mooring system comprising: a platform (linear array of breakwater devices D1, D2, D3, D4, D5 and associated barrier means BB); a first structural member (first arm 21 associated with mooring device A1 at the left end of Fig. 18A), a second structural member (second arm 22 associated with mooring device A1 at the left end of Fig. 18A), a third structural member (first arm 21 associated with mooring device A2 at the left end of Fig. 18A), a fourth structural member (second arm 22 associated with mooring device A2 at the left end of Fig. 18A), and a fifth structural member (first arm 21 associated with mooring device A1 located at the right end of Fig. 18A), each of the structural members being linearly extensible (telescopic; paragraph 0143); a first top joint (catch 21d associated with first arm 21 of mooring device A1 at the left end of Fig. 18A), a second top joint (catch 22d associated with second arm 22 of mooring device A1 at the left end of Fig. 18A), a third top joint (catch 21d associated with first arm 21 of mooring device A2 at the left end of Fig. 18A), a fourth top joint (catch 22d associated with second arm 22 of mooring device A2 at the left end of Fig. 18A), and a fifth top joint (catch 21a associated with first arm 21 of mooring device A1 at the right end of Fig. 18A) respectively attaching top ends of the first structural member, the second structural member, the third structural member, the fourth structural member, and the fifth structural member to the platform (D1, D2, D3, D4, D5); a first bottom joint (3) attaching the first structural member and the second structural member; and a second bottom joint (3) attaching the third structural member and the fourth structural member (Figs. 2B, 4, 18A, and 18B; paragraphs 0122, 0143, 0156, 0159, 0162, 0177, and 0245).  Meltsov fails to disclose each of the top joints providing the attached structural member with two degrees of freedom for rotations about axes through the joint.  Meltsov further discloses an engaging means comprising a catch or other suitable mechanical fastening means (paragraph 0149).  Evans teaches top joints (ball joints 12) providing the attached structural members (legs 8) with two degrees of freedom for rotations about axes through the joint (Figs. 1A and 1B; paragraph 0040).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the joint comprising a ball joint as taught by Evans for each of the top joints comprising a catch as disclosed by Meltsov as a design consideration within the skill of the art.  The substitution of one known element (ball joint) for another (catch) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claims 7 and 9, Meltsov further discloses the bottom joints (3) comprise a ball joint (Fig. 4; paragraph 0030).  Meltsov fails to disclose the top joints comprise one or more of a U-joint, a Cardan joint, and a ball joint.  Evans teaches the top joints (12) comprise ball joint (Fig. 1A; paragraph 0040).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the joint comprising a ball joint as taught by Evans for each of the top joints comprising a catch as disclosed by Meltsov as a design consideration within the skill of the art.  The substitution of one known element (ball joint) for another (catch) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 8, Meltsov discloses a mooring system for a wave energy converter, the mooring system comprising: a platform (linear array of breakwater devices D1, D2, D3, D4, D5 and associated barrier means BB); a first leg (first arm 21 associated with mooring device A1 at the left end of Fig. 18A), a second leg (first arm 21 associated with mooring device A2 at the left end of Fig. 18A), a third leg (first arm 21 associated with mooring device A1 at the right end of Fig. 18A), and a fourth leg (first arm 21 associated with mooring device A2 at the right end of Fig. 18A), each of the legs being extensible (telescopic; paragraph 0143) and having a top joint (21d) attaching an end of the leg to the platform; and a first brace (second arm 22 associated with mooring device A1 at the left end of Fig. 18A), a second brace (second arm 22 associated with mooring device A2 at the left end of Fig. 18A), a third brace (second arm 22 associated with mooring device A1 at the right end of Fig. 18A), and a fourth brace (second arm 22 associated with mooring device A2 at the right end of Fig. 18A), each of the braces being extensible (telescopic; paragraph 0143) and including a first joint (22d) connecting a first end of the brace to the platform and a second brace (joint 3) connecting a second end of the brace to an attachment point (point at the bottom end of first arm 21) along a length of a corresponding one of the legs, wherein each of the bottom joints of the first leg, the first brace, the second leg, the second brace, the third leg, the third leg, the fourth leg, and the fourth brace provides two degrees of freedom for rotations about axes through the joint.  Meltsov fails to disclose each of the top joints of the first leg, the first brace, the second leg, the second brace, the third leg, the third leg, the fourth leg, and the fourth brace provides two degrees of freedom for rotations about axes through the joint.  Meltsov further discloses an engaging means comprising a catch or other suitable mechanical fastening means (paragraph 0149).  Evans teaches top joints (ball joints 12) providing the attached structural members (legs 8) with two degrees of freedom for rotations about axes through the joint (Figs. 1A and 1B; paragraph 0040).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the joint comprising a ball joint as taught by Evans for each of the top joints comprising a catch as disclosed by Meltsov as a design consideration within the skill of the art.  The substitution of one known element (ball joint) for another (catch) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 11, Meltsov further discloses each of the first leg (first arm 21 associated with mooring device A1 at the left end of Fig. 18A), the second leg (first arm 21 associated with mooring device A2 at the left end of Fig. 18A), and the third leg (first arm 21 associated with mooring device A1 at the right end of Fig. 18A) comprises a bottom joint (3) configured to attach a bottom end (21b) of the leg to a mooring point (top end of pile 1), each of the bottom joints providing two degrees of freedom for rotations of the leg about the bottom joint (Figs. 2B, 18A, and 18B; paragraphs 0030 and 0159).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsov et al. in view of Evans et al. as applied to claims 1 and 8 above, and further in view of Younan et al. (US 2014/0308080).
Regarding claim 6, Meltsov in view of Evans discloses all of the claim limitations except wherein each of the structural members comprises: a jacking system operable to actuate extension and contraction of a length the structural member during a change in a configuration of the mooring system, the jacking system holding the length constant to maintain the configuration of the mooring system.  Younan teaches a structural member (leg 305) comprises: a jacking system (jack house 303) operable to actuate extension and contraction of a length the structural member during a change in a configuration of the mooring system, the jacking system holding the length constant to maintain the configuration of the mooring system (Fig. 3; paragraph 0035).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each structural member as disclosed above with a jacking system as taught by Younan to allow the positioning of each structural member to be adjusted in order to optimize the ocean wave energy conversion process.
Regarding claim 10, Meltsov in view of Evans discloses all of the claim limitations except a jacking system connected to control a first length of the first leg, a second length of the second leg, and a third length of the third leg.  Younan teaches a jacking system (jack houses 303) connected to control a first length of a first leg (305) (Fig. 3; paragraph 0035).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first leg, second leg, and third leg as disclosed above to include a jack house as taught by Younan to allow the positioning of each structural member to be adjusted in order to optimize the ocean wave energy conversion process.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsov et al. in view of Evans et al. as applied to claims 1 and 8 above, and further in view of Giblon (US 3,927,535).
Regarding claim 6, Meltsov in view of Evans discloses all of the claim limitations except wherein each of the structural members comprises: a jacking system operable to actuate extension and contraction of a length the structural member during a change in a configuration of the mooring system, the jacking system holding the length constant to maintain the configuration of the mooring system.  Giblon teaches a structural member (leg 15, 15c) comprises: a jacking system (jack 72) operable to actuate extension and contraction of a length the structural member during a change in a configuration of the mooring system, the jacking system holding the length constant to maintain the configuration of the mooring system (Fig. 9; col. 8, lines 42 - 53).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each structural member as disclosed above with a jacking system as taught by Giblon to allow the positioning of each structural member to be adjusted in order to optimize the ocean wave energy conversion process.
Regarding claim 10, Meltsov in view of Evans discloses all of the claim limitations except a jacking system connected to control a first length of the first leg, a second length of the second leg, and a third length of the third leg.  Giblon teaches a jacking system (72) connected to control a first length of a first leg (15, 15c), a second length of the second leg (15, 15c), and a third length of the third leg (15, 15c) (Figs. 4 and 9; col. 8, lines 42 - 53).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first leg, second leg, and third leg as disclosed above to include the jacking system as taught by Giblon to allow the positioning of each structural member to be adjusted in order to optimize the ocean wave energy conversion process.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meltsov et al. in view of Younan et al.
Regarding claim 12, Meltsov discloses a method for operating an ocean wave energy converter (wave energy conversion system; paragraph 0173) that is mounted on a mounting system (mooring device) including first (first arm 21 associated with mooring device A1 at the left end of Fig. 18A) and second (second arm 22 associated with mooring device A1 at the left end of Fig. 18A) legs that extend from first (catch 21d associated with first arm 21 of mooring device A1 at the left end of Fig. 18A) and second (catch 22d associated with first arm 22 of mooring device A1 at the left end of Fig. 18A) joints connected to a first end of the mounting system to joints (3) at first and second mooring points, the method comprising: increasing and decreasing the lengths of the first and second legs (telescopic legs; paragraph 0143) (Figs. 2B, 4, 18A, and 18B; paragraphs 0122, 0143, 0156, 0159, 0162, 0177, and 0245).  Meltsov is silent regarding the means by which the telescopic legs are adjusted.  Meltsov fails to disclose activating a jacking system to increase a first length of the first leg; and activating the jacking system to reduce a second length of the second legs, the increase in the first length and the decrease in the second length moving the first end of the mooring system horizontally in a first direction and thereby changing an orientation of the ocean wave energy converter.  Younan teaches activating a jacking system (jack houses 303) to increase or decrease a first length of a first leg (leg 304) (Fig. 3; paragraph 0035).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Meltsov with the use of the jacking system as taught by Younan to provide a means for activating and adjusting the length of the telescopic legs.  Younan fails to explicitly teach activating the jacking system to reduce a second length of the second legs, the increase in the first length and the decrease in the second length moving the first end of the mooring system horizontally in a first direction and thereby changing an orientation of the ocean wave energy converter.  Given the apparatus as disclosed by Meltsov in view of Younan, the step of activating the jacking system to reduce a second length of the second legs, the increase in the first length and the decrease in the second length moving the first end of the mooring system horizontally in a first direction and thereby changing an orientation of the ocean wave energy converter would have been considered obvious to one of ordinary skill in the art to optimize the ocean wave energy conversion process.
Regarding claim 13, Meltsov in view of Younan fails to disclose activating a jacking system to increase a third length of the third structural member having a joint connected to a second end of the mooring system; and activating the jacking system to reduce a fourth length of the fourth structural member connected to the second end of the mooring system, the increase in the third length and the decrease in the fourth length moving the second end of the mooring system horizontally in the second direction and thereby changing the orientation of the ocean wave energy converter. Given the apparatus as disclosed by Meltsov in view of Younan, including individually-adjustable telescopic legs, the method of claim 13 would have been considered obvious to one of ordinary skill in the art to optimize the ocean wave energy conversion process.

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Espedal (US 8,277,146) in view of Lovie (US 3,826,099) and Meltsov et al.
Regarding claim 14, Espedal discloses a method for using a mooring system for a wave energy converter, the method comprising: mounting the wave energy converter (frame 1; panel/sail 3) on a platform (unlabeled horizontal platform upon which three unlabeled wave energy converters are positioned as shown in Fig. 11) of the mooring system; and legs (unlabeled legs shown in Fig. 11) (Fig. 11; col. 5, lines 32 - 55).  Espedal fails to disclose positioning legs of the mooring system in a stowed configuration, the stowed configuration having the legs positioned so that the legs extend along a length the platform and attach to the platform at joints that provide two degrees of freedom for rotations of the legs about the joint; moving the mooring system with the legs in the stowed configuration through water to an installation location, the legs and the platform together providing floatation during the moving of the mooring system; and rotating the legs from the stowed configuration and extending lengths of the legs for attachment to mooring points at the installation location.  Lovie teaches positioning legs (lower sections 15b of legs 15) of the mooring system in a stowed configuration, the stowed configuration having the legs (15b) positioned so that the legs extend along a length the platform (10) and attach to the platform at joints (hinge 20); moving the mooring system with the legs in the stowed configuration through water to an installation location, the legs and the platform together providing floatation during the moving of the mooring system; and rotating the legs from the stowed configuration and extending lengths of the legs for attachment to mooring points at the installation location (Figs. 1 - 4; abstract; col. 2, line 67 - col. 3, line 57) to lower the center of gravity of the apparatus during transportation to an installation site, which results in much greater stability during ocean tow.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Espedal with the positioning of legs in a stowed configuration during transportation and rotating the legs from the stowed configuration for attachment to mooring points at the installation location as taught by Lovie to lower the center of gravity of the apparatus during transportation to an installation site, which results in much greater stability during ocean tow. Lovie fails to teach joints that provide two degrees of freedom for rotations of the legs about the joint.  Meltsov teaches a leg (2) having a joint (ball and socket joint 31) that provides two degrees of freedom for rotations of the leg about the joint (Fig. 4; paragraphs 0177) to allow the height of the leg to vary in accordance with the depth of the body of water and to allow the direction of the leg to vary in accordance with the direction of flow.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the joint as disclosed above with the ball and socket joint as taught by Meltsov to allow the height of the leg to vary in accordance with the depth of the body of water and to allow the direction of the leg to vary in accordance with the direction of flow.
Regarding claims 15 and 16, Espedal fails to teach changing the lengths of the legs to position the wave energy converter to an operating depth below a surface of the water suitable for storm survival.  Meltsov teaches changing the lengths of the legs (arm 2 is telescopic; paragraph 0143) to position the wave energy converter to an operating depth below a surface of the water suitable for storm survival (paragraphs 0140 - 0143).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the legs as disclosed above with the telescopic legs as taught by Meltsov so that the apparatus can be used in different depths of water.  Given the apparatus as disclosed above, the method of claim 16 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 17, Espedal fails to disclose changing the lengths of the legs to change orientation of the wave energy converter and align the wave energy converter with a wave direction.  Meltsov teaches changing the lengths of the legs (telescopic arms) to change orientation of the wave energy converter and align the wave energy converter with a wave direction (paragraphs 0143 and 0172) to maintain the orientation of the wave energy converter during use, thereby optimizing the efficiency of the wave energy converter.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the changing the lengths of the legs to change the orientation of the wave energy converter and align the wave energy converter with a wave direction as taught by Meltsov to maintain the orientation of the wave energy converter during use, thereby optimizing the efficiency of the wave energy converter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/19/2022